t c summary opinion united_states tax_court robert terrence thompson petitioner v commissioner of internal revenue respondent docket no 8041-02s filed date robert terrence thompson pro_se kathleen c schlenzig for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue income_tax for the taxable_year in the amount of dollar_figure the issues for decision are as follows whether petitioner is entitled to a deduction for a dependency_exemption for his son christopher william thompson we hold that he is not whether petitioner is entitled to head_of_household filing_status we hold that he is not whether petitioner is entitled to an earned_income_credit we hold that he is not an adjustment to the amount of petitioner’s standard_deduction is a purely mechanical matter the resolution of which is dependent on our disposition of the disputed issue regarding petitioner’s filing_status background2 some of the facts have been stipulated and they are so found petitioner resided in chicago illinois at the time that his petition was filed with the court we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 in the parties’ stipulation of facts respondent reserved hearsay objections to three of petitioner’s exhibits we overrule those objections at this time however we accord no weight to any unsupported and conclusory statement made in those exhibits petitioner is the father of christopher william thompson christopher who was born on date in chicago illinois christopher’s mother is michelle renee harris ms harris although petitioner and ms harris lived together for a period of time they were never married around christmas petitioner and ms harris separated and did not thereafter live together subsequently on or about date the circuit_court of cook county illinois the cook county court entered an order granting ms harris sole legal custody of christopher and directing petitioner to pay child_support in the amount of dollar_figure per week until date christopher’s 18th birthday at no time relevant to the present case did the cook county court ever modify its order in or about date ms harris relocated permanently from chicago illinois to las vegas nevada and took christopher with her petitioner acquiesced in the matter based on an agreement with ms harris that christopher would be permitted to visit petitioner and his family in chicago in this regard it was contemplated that until christopher reached the age of and began going to school in las vegas he would spend several months in chicago twice a year with petitioner and his family on or shortly after date petitioner’s sister rhonda thompson ms thompson traveled to las vegas and returned to chicago with christopher for a visit with petitioner and his family on or shortly after date ms thompson returned christopher to his mother in las vegas on or shortly after date christopher was again brought to chicago for another visit with petitioner and his family on or shortly after date christopher was returned to his mother in las vegas petitioner filed a federal_income_tax return for on his return petitioner listed his filing_status as head_of_household and he claimed both a deduction for a dependency_exemption for christopher and an earned_income_credit based on christopher as the qualifying_child also on his return petitioner reported adjusted_gross_income in the amount of dollar_figure discussion a deduction for dependency_exemption sec_151 authorizes deductions for the exemptions provided by that section in particular and as relevant herein sec_151 provides an exemption for each dependent as defined in sec_152 who is a child of the taxpayer and who has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins as relevant herein sec_152 defines the term dependent to include a taxpayer’s child over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins is treated under sec_152 as received from the taxpayer in the case of a child of parents who live apart at all times during the last months of the calendar_year sec_152 provides as a general_rule that the child shall be treated as receiving over half of his or her support during the calendar_year from the parent having custody for the greater portion of the calendar_year the custodial_parent although there are exceptions to this general_rule see sec_152 to none of the exceptions apply in the present case as relevant herein sec_1_152-4 income_tax regs provides that custody means legal custody which is determined by the terms of the relevant court order thus in the present case because ms harris had legal custody of christopher throughout she was the custodial_parent and petitioner was the noncustodial_parent petitioner contends that he and ms harris had an oral agreement that he could claim christopher as a dependent although sec_152 permits the custodial_parent to release her claim to a dependency_exemption for the year the statute requires the custodial_parent sign a written declaration to that effect and the noncustodial_parent attach such declaration to his return even if the applicable standard were physical custody rather than legal custody ms harris would still be the custodial_parent and petitioner the noncustodial_parent in this regard see the discussion infra regarding filing_status in subdivision b of this opinion to summarize the general_rule of sec_152 serves to assign the dependency_exemption for a child to the custodial_parent therefore because petitioner was the noncustodial_parent he is not entitled to claim christopher as his dependent id in view of the foregoing we sustain respondent’s determination on this issue b filing_status as relevant herein an individual qualifies as a head_of_household if the individual is not married at the close of the taxable_year and maintains as his or her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child of the taxpayer see sec_2 although petitioner maintained a residence for christopher that may have been christopher’s place of abode during his son’s visits to chicago the record does not demonstrate that petitioner’s residence was christopher’s principal_place_of_abode for more than half of the year thus in christopher spent only about days with petitioner in chicago a period that is considerably less than half of the year in contrast christopher spent more than half of the year with his mother in date through date constitute sec_62 days and date through date constitute sec_84 days together these two periods equal days which i sec_37 days short of being more than half of the year las vegas it follows therefore that petitioner is not entitled to head_of_household filing_status respondent’s determination on this issue is sustained c earned_income_credit in the case of an eligible_individual sec_32 allows an earned_income_credit against the individual’s income_tax_liability as relevant herein an eligible_individual is defined as an individual who has a qualifying_child for the taxable_year sec_32 to be a qualifying_child an individual must inter alia have the same principal_place_of_abode as the taxpayer for more than half of the taxable_year sec_32 however as previously discussed christopher spent less than half of with petitioner in chicago consequently it cannot be said that petitioner’s residence was christopher’s principal_place_of_abode for more than half of the year it follows therefore that petitioner is not entitled to an earned_income_credit respondent’s determination on this issue is sustained an individual may be eligible for an earned_income_credit even if the individual does not have a qualifying_child for the taxable_year sec_32 however as relevant herein such an individual would be eligible only if the individual’s adjusted_gross_income were less than dollar_figure in the present case petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner would not be eligible for an earned_income_credit without a qualifying_child d conclusion reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issues decision will be entered for respondent
